[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Both parties appeared and were represented by counsel.
Having heard the testimony of the parties, the court finds that plaintiff (whose maiden name was Jennifer Riggins) and defendant intermarried at Stonington, Connecticut on December 13, 1997; that plaintiff has resided continuously in Connecticut for 12 months prior to the filing of the complaint; that there are two minor children issue of the marriage; namely Dwight Davis, born on July 9, 1998 and Ethan Davis, born on October 20, 1999; that no other children have been born to the plaintiff during the marriage; that neither party to this action has received state or municipal assistance; and that the marriage has broken down irretrievably without any hope for reconciliation. Accordingly, the court enters a decree dissolving the marriage, and plaintiff shall have the right to resume her maiden name of Riggins.
The parties entered into and executed July 18, 2002 a separation agreement which the court shall incorporate in its entirety. After a review of the respective financial affidavits and the testimony, the court concludes that the agreement is fair and equitable under all of the circumstances. Said agreement spelled out in great detail the provisions relative and visitation with the minor children and that such visitation shall be subject to immediate modification as recommended by DCF. Further, Article IV of said agreement provided for child support in accordance with the Guidelines, leaving open the issue of any child support arrearage. Based on the testimony of the parties, the court concludes that there is an arrearage of child support in the amount of $486.00 which shall be paid in accordance with the provisions of Article IV.
The only other open issue before the court was the debt remaining from the joint purchase of the 2000 Ford Focus, which vehicle was purchased in CT Page 9550 2001 and financed over a period of 60 months at the monthly rate of $432.30. Said vehicle is in the possession of and being operated by the plaintiff, and at the present time, there are three monthly payments past due for a total of $1,326.90. According to the plaintiffs financial affidavit, the present value of the Ford Focus is approximately $9,000.00 and the loan balance is approximately $17,000.00, leaving a substantial negative equity. Therefore, the court enters no order with reference to the Ford Focus vehicle and leaves the parties to their respective contractual rights.
J.H. Goldberg, JTR